—Judgments, Supreme Court, New York County (Herbert Altman, J.), rendered January 15, 1998, convicting each defendant, after a joint jury trial, of robbery in the second degree, and sentencing defendant Martinez, as a second violent felony offender, to a term of 7 years, and sentencing defendant Rush to a term of 21/2 to 5 years, unanimously affirmed.
The verdicts were not against the weight of the evidence. We see no reason to disturb the credibility determinations of the jury.
The court’s Sandoval ruling regarding defendant Rush was a proper exercise of discretion, which balanced the appropriate factors and permitted limited inquiry into matters clearly affecting Rush’s credibility (see, People v Walker, 83 NY2d 458, 459; People v Bennette, 56 NY2d 142, 147). Defendants’ various other claims relating to the cross-examination of Rush and the rebuttal testimony concerning prior bad acts are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. We note that the rebuttal testimony was relevant and responsive to claims made by Rush in his testimony.
The prosecutor’s summation arguments concerning credibility were based on the evidence and were not expressions of personal opinion (see, People v Overlee, 236 AD2d 133, 143, lv denied 91 NY2d 976). Defendants’ remaining contentions concerning the prosecutor’s opening statement and summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
*369We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.